UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1711



KESS TANI,

                                              Plaintiff - Appellant,

          versus


SALOMON BROTHERS REALTY CORPORATION/CITIGROUP,
President and CEO; BRUCE WILLIAMS, President
and CEO, C-Bass; FRIEDMAN AND MACFAYDEN, Law
Firm; ALVIN E. FRIEDMAN, P.A., Trustee;
KENNETH J. MACFAYDEN; DANIEL MENCHEL, Trustee;
JAMES J. LOFTUS, Trustee; MICHAEL T. CANTRELL,
Partner, Law Firm of Friedman & MacFayden,

                                             Defendants - Appellees.


          and


DEBRA LYMAN, Assistant Vice President, Salomon
Brothers Realty Corporation/CitiGroup; LARRY
LITTON, President and CEO, Litton Loan
Servicing, LP; LELA DEROUEN, Assistant Vice
President, Litton Loan Servicing, LP; STEVE
DRODDY,   Mortgage   Analyst,    Litton   Loan
Servicing, LP,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-2566-CCB)


Submitted:   November 22, 2005            Decided:   December 1, 2005
Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kess Tani, Appellant Pro Se.     Kenneth John MacFayden, Michael
Thomas Cantrell, FRIEDMAN & MACFAYDEN, PC, Baltimore, Maryland;
Jeffrey Barry Fisher, Traci Y. Gray, GIORDANO, BUSH, VILLAREALE &
VAUGHAN, PA, Upper Marlboro, Maryland; Martin Stuart Goldberg, THE
FISHER LAW GROUP, Upper Marlboro, Maryland; Gregg Edward Viola,
ECCLESTON & WOLF, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Kess   Tani    appeals   from    the    district   court’s   orders

granting summary judgment in favor of Defendants in his action in

which he asserted violations of the Fair Debt Collection Practices

Act and other claims arising from the Defendants’ initiation of

foreclosure proceedings.        We have reviewed the record and the

district   court’s       opinions   and     find    no   reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Tani v. Lyman, No. CA-03-2566-CCB (D. Md. Nov. 29, 2004; filed

Mar. 2, 2005 & entered Mar. 3, 2005; May 31, 2005).              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -